Citation Nr: 1701545	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for right hand disability.

5.  Entitlement to service connection for left foot and ankle disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1970 to September 1972.  He passed away in October 2012.  The Appellant is his surviving spouse, and has been substituted as the claimant in this case.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2011 and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for leukemia and entitlement to service connection for cause of the Veteran's death were raised by the Veteran's May 2012 supplemental claim and the Appellant's February 2013 claim for DIC, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is REMANDED to the AOJ for additional development.  


REMAND

In regard to the Veteran's claims for ischemic heart disease and diabetes, he asserted he was exposed to herbicides while serving in Fort Gordon, which is in Georgia.  The record shows he was stationed at Fort Gordon for approximately two months from January to March 1971.  VA recognizes that testing of herbicides occurred at Fort Gordon in July 1967, less than four years prior.  On remand, opinions shall be obtained regarding his potential exposure and whether it caused these diagnoses.

In regard to his right ear hearing loss and his left foot and ankle disabilities, the Veteran asserted these were caused during a two-week training period in 1974.  It is not clear if this time period qualifies as ACDUTRA or INACDUTRA (active duty for training or inactive duty for training).  In communications with VA, he said both that he was in the Reserves and in the National Guard.  Records from National Guard posts must be made directly to the Adjutant General for the state for which the Veteran served, which has not been done in this case.  As records from his later service, whether the National Guard or the Reserves, have not yet been obtained, another effort should be made for these records.  

In regard to his right hand, his STRs do show an injury to the right wrist.  He also described a transfer case having fallen on it while serving in Germany.  On remand, a VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to identify all treatment providers for heart, diabetes, hand, ankle, and hearing, and make arrangements to obtain all records not already associated with the claims file.

2.  Make a final attempt to confirm ACDUTRA or INACDUTRA service, particularly in 1974.  Please request to the Adjutant General's Office for the State of Wisconsin for records of the Veteran's service with the Army National Guard, from 1972 to 1980, but particularly 1974.  If unable to locate, make a formal finding, and so notify the Appellant.

3.  Contemporaneously with the above, obtain an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicides, Agent Orange, and other related chemicals to address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to herbicides while serving in Fort Gordon.

The toxicologist shall be provided with a copy of the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled "Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam".

The toxicologist is advised of a list entitled "Agent Orange: Herbicide Tests and Storage in the U.S." (contained on the VA website), which shows the following: 

Location: Fort Gordon, Georgia
Dates: July 15, 1967, to July 17, 1967 
Project description: During the period of 12/1966 - 10/1967, a comprehensive short-term evaluation was conducted by personnel from Fort Detrick's Plant Science Lab in coordination with contract research on formulations by chemical industry and field tests by USDA and U of HI
Agents: in-house desiccants mixtures and formulations, Orange and Blue
DoD involvement: Yes

The toxicologist is further advised that the Veteran was stationed at Fort Gordon from January 25th to March 24th, 1971.  He asserted that he performed training exercises in an area containing a mock village, where the ground was brown and dead, and nothing was growing.  He asserted that he crawled on the ground and was made to sleep on the ground.

Please provide an opinion on the likelihood of his exposure under the above circumstances.

4.  Following completion of the above, arrange for an appropriate physician to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's heart diagnoses were related to herbicide exposure in service.

The examiner is asked to review the file and the toxicologist's report, and to support all opinions with explanatory rationale.

5.  Arrange for an appropriate physician to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's diabetes was related to herbicide exposure in service.

The examiner is asked to review the file and the toxicologist's report, and to support all opinions with explanatory rationale.

6.  Arrange for an appropriate physician to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's left ankle and foot disabilities were caused by an injury or injuries during his service.  

The Veteran's active duty STRs show pes planus and achilles tendon complaints while in service.  The examiner is asked whether these symptoms are related to the left foot and ankle disabilities he had at the time of his death.

The Veteran alleged that he injured his left foot and ankle during training for either the Guard or the Reserves.  Specifically, while marching, and he was taken to the dispensary for treatment.  He did not provide any other details of that injury or the treatment received.  If records of his ACDUTRA and INACDUTRA are found, the examiner is asked whether there is an injury during his training that could be related to the left foot and ankle disabilities that he had at the time of his death.

All opinions are to be supported with explanatory rationale.

7.  If records of his ACDUTRA and INACDUTRA are found, arrange for an examiner to provide an opinion on whether it is as likely as not (50 percent or greater probability) that right ear hearing loss is related to his service.  He alleged that when he injured his left ankle and foot, and was being taken to the dispensary, he passed by an artillery explosion, which caused right ear hearing loss.  All opinions are to be supported with explanatory rationale.

8.  Arrange for an appropriate physician to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any right hand disability at the time of the Veteran's death was related to service.

His STRs show that he complained of right wrist pain in June 1972.  He also asserted to VA that a transfer case fell on his hand while stationed in Germany.

The examiner is asked to review the record and provide an opinion on whether any right hand disability is related to the incident described or the documented complaints.

All opinions are to be supported with explanatory rationale.

9.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

10.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




